Citation Nr: 9925200	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-44 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a swollen testicle, as 
due to exposure to herbicidal agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1996 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for the claimed disability was denied.  The 
veteran filed a timely appeal of this decision.  

The Board notes the contention raised in the veteran's 
informal hearing presentation that he has a pending claim for 
an increased evaluation for his service connected back 
disability.  The representative argues, in essence,  that the 
1987 claim should have considered the issue of an increased 
evaluation for the veteran's service connected paravertebral 
muscle strain and it was not considered.  As this claim has 
not been properly developed for appellate review, the matter 
is referred to the RO for further review as appropriate.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam from February 1971 to January 1972

2.  A swollen testicle is not currently shown.


CONCLUSION OF LAW

A claim for service connection for a swollen testicle is not 
well grounded.  38 U.S.C.A. § 5107 (a) (1991); 38 C.F.R. §§  
3.303, 3.304, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he has a swollen testicle which he 
attributes to his active duty service.  After a review of the 
evidence the Board finds that he has failed to submit a well 
grounded claim.  Accordingly, his claim for service 
connection for a swollen testicle fails. 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1998).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1998).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6) (ii).  
 
The Board notes that the veteran served on active duty in 
Southeast Asia during the Vietnam Conflict from February 1971 
to January 1972.  However, his claimed testicle condition is 
not one for which a presumptive service connection due to 
herbicide exposure can be granted.  See 38 C.F.R. § 3.309 (e) 
(1998).  Accordingly, a service connection for a swollen 
testicle due to herbicide exposure is not well grounded.  
38 C.F.R. §§ 3.307, 3.308 (1998). 

Although presumptive service connection due to herbicide 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  With regard to the veteran's claim for service 
connection for a swollen testicle, the determinative issues 
presented are (1) whether the veteran had a swollen testicle 
during service; (2) whether he currently has a swollen 
testicle; and if so, (3) whether his current swollen testicle 
is etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

There is no medical evidence of record that demonstrates that 
the veteran now has a chronic swollen testicle disability.  
It is noted that the veteran, in claiming that he currently 
has problems with his testicle, has presented no diagnostic 
studies or clinical reports in support of his claim.  He is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
actual presence of a testicle disorder to be of no probative 
value.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a swollen testicle disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
with respect to a swollen testicle is not well grounded and 
is therefore denied, in accordance with the Court's decision 
in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the claims folder, nor has the veteran alleged, that any 
additional evidence exists to support a diagnosis of a 
swollen testicle. The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.


ORDER

Service connection for a swollen testicle is denied.



		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals



 

